Mason v. Gold, No. S1567-04 CnC (Norton, J., Apr. 21, 2005)

[The text of this Vermont trial court opinion is unofficial. It has been
reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is
not guaranteed.]




STATE OF VERMONT                                     SUPERIOR COURT
Chittenden County, ss.:                          Docket No. S1567-04 CnC




MASON

v.

GOLD




                                 ENTRY

       Petitioner has moved for Habeas Corpus relief to reverse a
Department of Corrections decision that revoked his status in a conditional
re-entry program. Petitioner makes a vigorous argument that the
conditional re-entry program, unlike furlough programs, involves a liberty
interest and is therefore subject to due process scrutiny. Cf. Conway v.
Cumming, 161 Vt. 113, 118 (1993) (holding that petitioner had no liberty
interest in a furlough program). Notwithstanding these and petitioner’s
other arguments, recent events have rendered this case moot.

        Conditional re-entry is a type of pre-parole/furlough program where
inmates are returned to the community before their parole begins. The
purpose of this program is to help reintegrate inmates into society and
transition from incarceration to parole. 28 V.S.A. § 808. Under the
program, inmates must agree to abide by a set of general and special
conditions, any violation of which can led to a return to prison. State v.
Parker, 170 Vt. 571, 573 (1999) (mem.).

       In December, petitioner was accused of violating condition C of his
agreement. This condition required him not to engage in threatening,
violent, or assaultive behavior. According to the Department, a
confidential informant came forward with claims that petitioner had left
threatening phone messages. Based on this and other evidence, the
Department determined that petitioner had violated condition C and
terminated his conditional re-entry program. Petitioner subsequently filed
this Habeas petition seeking a review of his hearing for lack of due process,
specifically for the Department’s failure to follow certain procedures to
verify the informant’s information.

       In February, before this court could rule on pending motions for
summary judgment, the Department returned the petitioner to the program.
Ten days later, the Department, on notice from the manager of petitioner’s
residential house, determined that petitioner had violated condition H of his
agreement by failing to maintain his residence. Petitioner is currently in the
custody of the Department and no longer in the conditional release
program.
       As petitioner’s complaint seeks relief from the Department’s first
revocation, this controversy ended when the Department released the
petitioner in February. Holton v. Ginevan, 2005 VT 42, at ¶ 14 (“A case
becomes moot when the parties cease to maintain a legally cognizable
interest in the outcome of the case.”). Once this relief was accomplished
there was nothing further this court could do. Any ruling that this court
might make as to the nature of petitioner’s interest and the process he might
be due would be advisory and impermissible because petitioner had no
further legal stake in the proceedings. All Cycle, Inc. v. Chittenden Solid
Waste Dist., 164 Vt. 428, 432 (1995).

       Currently the petitioner is incarcerated and out of the program for a
different violation of his agreement. This involved different evidence and a
different hearing. The arguments raised by petitioner in his brief are not
relevant to this violation and thus cannot sustain his petition under this new
revocation. This court concludes that due to mootness the Habeas Corpus
petition must be dismissed.

        Based on the foregoing, the Department of Correction’s motion for
summary judgment is granted. Petitioner’s request for Habeas Corpus
relief is dismissed.

       Dated at Burlington, Vermont________________, 2005.




                                               ________________________
                                                                  Judge